Citation Nr: 1116929	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-04 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 14, 1975, to September 11, 1975, and from February 1976 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in July 2010.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of the current claim.  The Veteran submitted a statement from his brother after the hearing.  This evidence was accompanied by a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish entitlement to non-service-connected pension benefits.  Evidence of record reflects that the Veteran had active service from May 14, 1975, to September 11, 1975, and from February 1976 to February 1977.  However, the Veteran alleges that the service dates contained in the claims folder are incorrect.

Specifically, the Veteran testified in July 2010 that he was drafted in Fall/Winter 1974.  The Veteran's representative also pointed out that the Veteran was drafted seven days after the cessation of the Vietnam conflict and that "usually you don't get drafted if the war has already ceased."  See Transcript, p. 5.  The representative also asked for VA's assistance in obtaining a copy of the Veteran's service personnel records (SPRs).  The Veteran's brother also stated in July 2010 that the Veteran received a telegram in either 1974 or 1975 directing him to report for active duty.  To date, these records have not been obtained.  On remand, therefore, a complete copy of the Veteran's service personnel records (SPRs) should be obtained and associated with the claims file.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.

The Veteran should also be provided with a duty-to-inform notice regarding his pension claim that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the RO should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate a claim for non-service-connected pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish entitlement to non-service-connected pension benefits.

2.  Contact all appropriate service departments, and/or Federal agencies to verify the Veteran's dates of active service.  In addition, obtain a complete copy of any and all service personnel records from the Veteran's periods of active service in the Army and/or Army Reserves.  All efforts to obtain these records should be fully documented.  Facilities that should be contacted include, but are not limited to, the Army Human Resource Command in St. Louis, Missouri and the Records Management Center.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.c-d.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted (to include determining whether the Veteran is permanently and totally disabled and whether he meets net worth and annual income requirements, if necessary), and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


